                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

PEDRO FELIPE LEMA,

               Petitioner,

               v.                                           CASE NO. 19-3035-JWL

N. C. ENGLISH, Warden,
USP-Leavenworth,

                Respondent.

                                 MEMORANDUM AND ORDER

       This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner, a

prisoner in federal custody at USP-Leavenworth, proceeds pro se. Petitioner challenges his

designation as a career offender. The Court has screened his Petition (Docs. 1, 2) under Rule 4 of

the Rules Governing Habeas Corpus Cases, foll. 28 U.S.C. § 2254, and dismisses this action

without prejudice for lack of statutory jurisdiction.

Background

        Petitioner was sentenced to a 360-month term of imprisonment in the Southern District of

Florida on April 30, 1997. United States v. Sanchez, Case No. 1:96-cr-00765-DMM-4, Doc. 81

(S.D. Fla. April 30, 1997). Petitioner filed a § 2255 motion on September 20, 2000, (Civil Action

#00-3524-CV-DMM) which was denied on August 14, 2001. Id. at Docs. 121, 127. Petitioner

filed a subsequent petition on December 16, 2002, which was construed as a § 2255 motion,

deemed an improper successive petition, and dismissed for lack of jurisdiction because Petitioner

failed to seek authorization from the Eleventh Circuit.          Lema v. United States, Case

No. 1:02-cv-23580-DMM, Doc. 5 (S.D. Fla. Jan. 17, 2003). Petitioner filed a third § 2255

motion on March 8, 2016, (Civil Case No. 16-CV-20838-DMM) which was denied as successive

on April 19, 2016. United States v. Sanchez, Case No. 1:96-cr-00765-DMM-4, at Docs. 160, 161.

                                                  1
Petitioner filed a fourth § 2255 motion on July 5, 2017 (Civil Case No. 17-cv-22498), which was

denied on August 29, 2017, as an unauthorized successive motion. Id. at Docs. 162, 163.

       On April 4, 2016, Petitioner sought authorization to file a second or successive § 2255

motion in the Eleventh Circuit Court of Appeals, which was denied on April 25, 2016. In re:

Pedro Lema, No. 16-11490-D (11th Cir. April 25, 2016). On May 23, 2016, Petitioner again

sought authorization to file a second or successive § 2255 motion in the Eleventh Circuit Court of

Appeals, which was denied on June 16, 2016. In re: Pedro Lema, No. 16-12927-J (11th Cir.

June 16, 2016). On April 2, 2018, Petitioner sought authorization to file a second or successive

§ 2255 motion in the Eleventh Circuit Court of Appeals. In re: Pedro Lema, No. 18-11372-E

(11th Cir.). Petitioner’s application was dismissed in part and denied in part on May 2, 2018. Id.

       On March 7, 2019, Petitioner filed the instant petition under 28 U.S.C. § 2241, arguing that

his prior conviction does not qualify him for the career offender sentence enhancement in light of

the decisions in Mathis v. United States, 136 S. Ct. 2243 (2016), United States v. Hinkle, 832 F.3d

569 (5th Cir. 2016), and Salinas v. United States, 547 U.S. 188 (2006). Petitioner argues that

based upon statutory interpretation cases from the United States Supreme Court that were decided

after his first § 2255 motion, his prior conviction is no longer a “controlled substance offense,” and

therefore he is being illegally detained. Petitioner further argues that he is actually innocent of his

career offender sentence because his prior drug offense can no longer be considered a “controlled

substance offense.” Petitioner asks the Court to vacate his sentence and order resentencing

without the career offender enhancement. Petitioner invokes the savings clause of § 2255(e),

arguing that § 2255 is inadequate or ineffective to test the legality of his detention.

Analysis

       The Court must first determine whether § 2241 was the proper vehicle to bring Petitioner’s



                                                  2
claims. Because “that issue impacts the court’s statutory jurisdiction, it is a threshold matter.”

Sandlain v. English, 2017 WL 4479370 (10th Cir. Oct. 5, 2017) (unpublished) (finding that

whether Mathis is retroactive goes to the merits and the court must first decide whether § 2241 is

the proper vehicle to bring the claim) (citing Abernathy v. Wandes, 713 F.3d 538, 557 (10th Cir.

2013)).

          A federal prisoner seeking release from allegedly illegal confinement may file a motion to

“vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). A motion under § 2255 must be

filed in the district where the petitioner was convicted and sentence imposed. Sines v. Wilner, 609

F.3d 1070, 1073 (10th Cir. 2010). Generally, the motion remedy under 28 U.S.C. § 2255

provides “the only means to challenge the validity of a federal conviction following the conclusion

of direct appeal.” Hale v. Fox, 829 F.3d 1162, 1165 (10th Cir. 2016), cert. denied sub nom. Hale

v. Julian, 137 S. Ct. 641 (2017). However, under the “savings clause” in § 2255(e), a federal

prisoner may file an application for habeas corpus under 28 U.S.C. § 2241 in the district of

confinement if the petitioner demonstrates that the remedy provided by § 2255 is “inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).

          Petitioner argues that he is entitled to relief based on Mathis, and that the decision was

decided after his appeal and initial § 2255 motion. Petitioner argues that he is entitled to relief

due to a new interpretation of statutory law that is made retroactive, citing Mathis and Hinkle.

When a petitioner is denied relief on his first motion under § 2255, he cannot file a second § 2255

motion unless he can point to either “newly discovered evidence” or “a new rule of constitutional

law,” as those terms are defined in § 2255(h). Haskell v. Daniels, 510 F. App’x 742, 744 (10th

Cir. 2013) (unpublished) (citing Prost v. Anderson, 636 F.3d 578, 581 (10th Cir. 2011)).

Preclusion from bringing a second motion under § 2255(h) does not establish that the remedy in



                                                  3
§ 2255 is inadequate or ineffective. Changes in relevant law were anticipated by Congress and

are grounds for successive collateral review only under the carefully-circumscribed conditions set

forth in § 2255(h).

       The Tenth Circuit has rejected an argument that the “current inability to assert the claims in

a successive § 2255 motion—due to the one-year time-bar and the restrictions identified in

§ 2255(h)—demonstrates that the § 2255 remedial regime is inadequate and ineffective to test the

legality of his detention.” Jones v. Goetz, No. 17-1256, 2017 WL 4534760, at *5 (10th Cir. 2017)

(unpublished) (citations omitted); see also Brown v. Berkebile, 572 F. App’x 605, 608 (10th Cir.

2014) (unpublished) (finding that petitioner has not attempted to bring a second § 2255 motion,

and even if he were precluded from doing so under § 2255(h), that “does not establish the remedy

in § 2255 is inadequate”) (citing Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999) and

Prost, 636 F.3d at 586). If § 2255 could be deemed “inadequate or ineffective” “any time a

petitioner is barred from raising a meritorious second or successive challenge to his

conviction—subsection (h) would become a nullity, a ‘meaningless gesture.’” Prost, 636 F.3d at

586; see also Hale, 829 F.3d at 1174 (“Because Mr. Hale cannot satisfy § 2255(h), he cannot,

under Prost, satisfy § 2255(e), and § 2241 review must be denied.”).

       Petitioner acknowledges that the decision in Mathis is a new interpretation of statutory law.

(Doc. 2, at 15.) The AEDPA “did not provide a remedy for second or successive § 2255 motions

based on intervening judicial interpretations of statutes.” Abernathy v. Wandes, 713 F.3d 538, 547

(10th Cir. 2013), cert. denied 134 S. Ct. 1874 (2014). However, prisoners who are barred from

bringing second or successive § 2255 motions may still be able to petition for habeas relief under

the savings clause in § 2255(e). Id. However, § 2255 has been found to be “inadequate or

ineffective” only in “extremely limited circumstances.” Id. (citations omitted).



                                                 4
         The Tenth Circuit has held that “it is the infirmity of the § 2255 remedy itself, not the

failure to use it or to prevail under it, that is determinative. To invoke the savings clause, there

must be something about the initial § 2255 procedure that itself is inadequate or ineffective for

testing a challenge to detention.” Prost, 636 F.3d at 589 (stating that “the fact that Mr. Prost or his

counsel may not have thought of a Santos-type argument earlier doesn’t speak to the relevant

question whether § 2255 itself provided him with an adequate and effective remedial mechanism

for testing such an argument”). “The savings clause doesn’t guarantee results, only process,” and

“the possibility of an erroneous result—the denial of relief that should have been granted—does

not render the procedural mechanism Congress provided for bringing that claim (whether it be 28

U.S.C. §§ 1331, 1332, 2201, 2255, or otherwise) an inadequate or ineffective remedial vehicle for

testing its merits within the plain meaning of the savings clause.” Id. (emphasis in original).

         Petitioner argues that he meets the savings clause tests adopted in other circuits. (Doc. 2,

at 7, 12–13.) Petitioner acknowledges that there is a split among the circuits regarding the

applicability of the savings clause, and urges the Court to issue its own interpretation.1 Id. at 7–8.

However, this Court is bound by Tenth Circuit precedent which addresses the question of “whether

a new Supreme Court decision interpreting a statute that may undo a prisoner’s conviction renders

the prisoner’s initial § 2255 motion ‘inadequate or ineffective.’” Haskell, 510 F. App’x at 744.

The Tenth Circuit answered the question in the negative in Prost, holding that if “a petitioner’s

argument challenging the legality of his detention could have been tested in an initial § 2255

motion[,] . . . then the petitioner may not resort to . . . § 2241.” Prost, 636 F.3d at 584.


1
  Petitioner urges this Court to “overturn” Prost. This Court is bound by Tenth Circuit precedent. United States v.
Spedalieri, 910 F.2d 707, 709, n.2 (10th Cir. 1990) (“A district court must follow the precedent of this circuit,
regardless of its views concerning the advantages of the precedent of our sister circuits.”) (citations omitted); see also
Leatherwood v. Allbaugh, 861 F.3d 1034, 1042 n.6 (10th Cir. 2017) (“[w]e are bound by the precedent of prior panels
absent en banc reconsideration or a superseding contrary decision by the Supreme Court.”) (quoting Barnes v. United
States, 776 F.3d 1134, 1147 (10th Cir. 2015)).


                                                            5
        Nothing about the procedure of Petitioner’s prior § 2255 motions prevented him from

making this same argument despite his claim that the Supreme Court decision he seeks to rely on

was not in existence yet.2 The Tenth Circuit has concluded that although a petitioner may have

benefitted from a cite to a Supreme Court decision announced after his § 2255 motion, this is not

reason enough to find the original § 2255 motion “inadequate or ineffective.” See Prost, 636 F.3d

at 589; Haskell, 510 F. App’x at 745; Sandlain, 2017 WL 4479370, at *3 (“Nor does it matter that

Mathis was not in existence at the time he filed his initial § 2255 motion”).

        The Tenth Circuit’s new test in Prost also provides that § 2255 is not “inadequate or

ineffective” merely because adverse circuit precedent existed at the time. Abernathy, 713 F.3d at

548 (citing Prost, 636 F.3d at 590–93); Sandlain, 2017 WL 4479370, at *3 (“[E]ven assuming

there was contrary circuit precedent, nothing prevented him from raising the argument in his initial

§ 2255 motion and then challenging any contrary precedent via en banc or certiorari review.”); see

also Lewis v. English, 736 F. App’x 749, 752 (10th Cir. June 5, 2018) (unpublished) (noting that

anticipating Mathis and arguing it in the face of conflicting circuit precedent would be an “uphill

battle,” but petitioner “at least had the opportunity to take this path”).

        The Tenth Circuit has also rejected the argument that the decision in Prost—rejecting the

erroneous circuit foreclosure test—violates equal protection. Brown, 572 F. App’x at 608 (“We

reject this argument because a circuit split does not deny Mr. Brown equal protection.”) (citations

omitted). Petitioner could have made his argument, regardless of the likelihood of success on

such an argument, even if it was foreclosed by then-controlling circuit precedent. Abernathy, 713

F.3d at 548. “The savings clause doesn’t guarantee results, only process.” Id. (quoting Prost,

636 F.3d at 590).


2
 The Court expresses no opinion on the applicability of Mathis to Petitioner’s claim. See Haskell, 510 F. App’x at
745, n.4; see also Sandlain v. English, No. 17-3152, 2017 WL 4479370, at n.8 (10th Cir. 2017).

                                                        6
       In Abernathy, the Tenth Circuit noted that although other circuits “have adopted somewhat

disparate savings clause tests, most requir[ing] a showing of ‘actual innocence’ before a petitioner

can proceed under § 2241. . . . Under the Prost framework, a showing of actual innocence is

irrelevant.” Abernathy, 713 F.3d at n.7 (citations omitted); see also Sandlain, 2017 WL 4479370,

at *4 (finding that petitioner’s claim that § 2255 is inadequate or ineffective because he is actually

innocent of the career offender enhancement under Mathis, merely restates the argument he could

have brought in his initial § 2255 motion, and possible misuse of a prior conviction as a predicate

offense under the sentencing guidelines does not demonstrate actual innocence); see also Brown,

572 F. App’x at 608–09 (rejecting argument that petitioner is actually innocent and that the court’s

failure to follow the other circuits in Prost violated the Supreme Court’s “fundamental miscarriage

of justice” exception).

       The petitioner has the burden to show that the remedy under §2255 is inadequate or

ineffective. Hale, 829 F.3d at 1179. Petitioner has failed to meet that burden. The Court finds

that the savings clause of § 2255(e) does not apply and therefore the Court lacks statutory

jurisdiction. Accordingly,

       IT IS THEREFORE ORDERED BY THE COURT that the petition is dismissed

without prejudice.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 12th day of April, 2019.

                                               S/  John W. Lungstrum
                                               JOHN W. LUNGSTRUM
                                               UNITED STATES DISTRICT JUDGE




                                                  7
